Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
The amendments and arguments filed Jul. 26, 2022 are acknowledged and have been fully considered.  Claims 1-22 are now pending.  Claims 1-5, 7, 8, and 10-20 are amended; claims 1-10 are withdrawn; claims 21-22 have been added.  Claims 11-22 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claims 11-20 under 35 U.S.C. 112(b)/112 2nd paragraph is withdrawn in light of the claim amendments.  

The rejections of claims 11-20 under 35 U.S.C. 103(a) over LAUKKANEN (in view of other references) are withdrawn in light of the claim amendments in favor of the modified rejections presented herein.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 11-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over LAUKKANEN (US 2014/0322327; Pub. Oct. 30, 2014) in view of THIELEMANS (US 2013/0018112; Pub. Jan. 17, 2013), YLIKOMI (US 2011/0151005; Pub. Jun. 23, 2011; on IDS), PRESTRELSKI (Prestrelski, S. J., et al. Arch. Biochem. Biophys. (1993), 303(2); 465-473), ISOGAI (US 2010/0233481; Pub. Sep. 16, 2010).  
Laukkanen discloses a drug delivery system for sustained delivery of bioactive agents as implants (title; abstract; [0001], [0048]-[0049], [0141]).  Laukkanen teaches the matrix is a hydrogel that includes nanofibrillated cellulose (NFC) derived from plant based material and at least one bioactive agent (abstract; [0050], [0064], [0067], [0070]; claim 15).  Laukkanen teaches polyethylene glycol as a suitable support polymer ([0170]).  Laukkanen teaches the hydrogels may be dried, having a water content (moisture content) of 0.01% water (reads on a dried hydrogel) ([0073]-[0075], [0147]), and teaches that NFC has been proposed for the preparation of aerogels ([0005]).  
Regarding the newly added limitation of a freeze-dried aerogel, Thielemans discloses cellulose based aerogels compositions for use as a scaffold for cell growth or drug delivery ([0085], [0091]-[0092]; claim 26).  Thielemans teaches the hydrogel may be freeze dried to form an aerogel ([0057], [0069], [0182]; claim 25).  Thielemans teaches aerogels have the advantages of high internal surface area, high porosity, low density, biodegradability, and availability of renewable cellulose-based source materials ([0005], [0011], [0059]).  
Laukkanen does not teach a cell-free tissue extract or trehalose.  
Ylikomi discloses cell free adipose tissue extracts as implants for soft tissue engineering (title; abstract).  The extracts are optimal mixtures of proteins, growth factors and other bioactive substances (i.e., a mixture of bioactive substances), and may be delivered in a hydrogel ([0017], [0025], [0031], [0034]-[0035], [0039], [0047], [0060]; Fig. 1).  Ylikomi teaches the extracts/implants are capable of inducing adipogenesis and angiogenesis, and are thus useful in soft tissue repair and engineering, wound healing, and treatment of burns and ischemic conditions (abstract; [0023]-[0025]).  The cell free adipose tissue extracts aid in the induction of host cell infiltration and enables more efficient tissue regeneration.  The effects of the implants are local and site-specific, reducing overall doses of adipogenic and angiogenic factors required for a certain effect.  Not only is this cost-effective but also a way to avoid harmful systemic effects [0060].  Ylikomi teaches that soft tissue extracts can be absorbed into and used in freeze-dried soft tissue scaffolds ([0033], [0056]).  
Regarding the requirement for trehalose, Prestrelski reports on the stabilization of labile proteins with a combination of a cryoprotectant (polyethylene glycol; PEG) and a compound such as trehalose that protects the dried protein (title; abstract).  Suitable combinations of these compounds can optimize recovery of activity upon rehydration (abstract; Table I; Discussion).  Prestrelski teaches that addition of any one of these compounds did not improve recovery of activity, while a combination of PEG and sugar such as trehalose fully preserves native protein structure during lyophilization/drying and allows essentially full recovery of activity after reconstitution (abstract; Table I; Figs. 3, 6).  
Additionally, Isogai discloses the production of cellulose nanofiber gels using cellulose from the same sources described by Laukkanen (title; abstract; [0070], [0113]).  Isogai teaches that water-soluble polymers and sugars can be mixed into the nanofiber mixture before drying, to improve the ease of re-dispersing the nanofibers ([0093]).  Isogai teaches both PEG and trehalose as suitable re-dispersing compounds ([0095]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 1) prepared the matrices of Laukkanen as freeze dried aerogels, 2) used cell free adipose tissue extract as an active ingredient, and 3) included PEG and trehalose in the dried hydrogels of Laukkanen.  One would have been motivated to do so with the expectations of 1) providing a scaffold with the advantages of high internal surface area, high porosity, low density, biodegradability, and availability of renewable cellulose-based source materials (per Thielemans), 2) providing an implant material capable of inducing adipogenesis and angiogenesis useful in soft tissue repair and engineering, wound healing, and treatment of burns and ischemic conditions which could aid in the induction of host cell infiltration and enable more efficient tissue regeneration (per Ylikomi), 3) optimizing recovery of protein activity upon rehydration by using both a cryoprotectant (polyethylene glycol; PEG) and a compound that protects the dried protein (trehalose) (per Prestrelski), and 4) improving the re-dispersability of the hydrogel material (per Isogai).  Further, it is well within the skill of the ordinary artisan to select appropriate cryoprotectants and stabilizers to add to composition intended to be dried, which is line with Laukkanen's teachings that the hydrogels may be dried ([0005], [0073]-[0075], [0147]).  
Regarding claim 12, Laukkanen teaches the amount of the bioactive agent incorporated or loaded in the matrix varies depending on the particular bioactive agent, the desired therapeutic effect and the time for which the system is expected to provide therapy (i.e., the amount of bioactive agent is a result-effective variable) ([0076]).  Laukkanen teaches amounts of bioactive agent from 0.0001-70% wt. based on the dried weight of the matrix ([0077]).  Further, Ylikomi teaches an amount of about 50-65% ([0055]).  
Regarding claim 13, Laukkanen teaches the support polymer may be present in amounts up to 80% ([0180]).  Additionally, Prestrelski teaches 1% PEG and 10 mM trehalose (Table 1).  
Regarding claims 15-16, Ylikomi teaches the cell free adipose tissue extracts can be from cells incubated in a culture medium (reads on cultured cells) ([0032]).  Ylikomi teaches the extracts comprise VEGF, FGF-2, and IGF-1 ([0009]).  
Regarding claims 17 and 21, Laukkanen teaches nanofibrillar cellulose derived from the same sources described in the instant application (e.g., compare par. [0052] of Laukkanen with par. [0069] of the instant published application), used in the same amounts instantly claimed.  As such, the cellulose hydrogel and corresponding aerogel appear to be substantially identical to that of the claimed invention, and is considered to have the recited viscosity values and yield stress, absent evidence to the contrary.  The MPEP states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.  
Regarding claim 18, Laukkanen teaches the nanofibrillated cellulose may be modified cellulose such as anionic or cationic modified cellulose or TEMPO oxidized cellulose ([0062]).  
Claim 19 is a product-by-process type claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  Claim 19 is drawn to a dried hydrogel made by a method of claim 11 which includes freeze drying (lyophilization).  The substance and structure of the claimed hydrogel is not affected by this limitation, which merely reflects one version of a process that could be used to make the product.  The hydrogel could be made in other ways (e.g., spray drying), thus, the process limitation does not add patentable weight to the claim.  If the product in this claim is the same as or obvious from a product of the prior art, the claim is unpatentable.  The dried hydrogel is clearly disclosed by the combination of prior art cited above), thus claim 19 is rejected as unpatentable.  Further, Laukkanen teaches lyophilization ([0063]), which is also taught by Thielemans ([0057], [0069], [0182]; claim 25).  
Regarding claim 22, Laukkanen teaches the amount of NFC ranges from 0.1-99.9% ([0073]; Examples).  Prestrelski teaches 1% PEG in combination with 10mM trehalose (Table 1), a ratio of approximately 3:1, which is squarely within the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further, the current record does not support a finding that the recited ratio of NFC:PEG:trehalose is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  

Claims 11-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over LAUKKANEN (US 2014/0322327; Pub. Oct. 30, 2014) in view of THIELEMANS (US 2013/0018112; Pub. Jan. 17, 2013), YLIKOMI (US 2011/0151005; Pub. Jun. 23, 2011; on IDS), PRESTRELSKI (Prestrelski, S. J., et al. Arch. Biochem. Biophys. (1993), 303(2); 465-473), ISOGAI (US 2010/0233481; Pub. Sep. 16, 2010), and optionally SAGA (US 5,962,005; Issued Oct. 5, 1999).  
The teachings of Laukkanen, Thielemans, Ylikomi, Prestrelski, and Isogai are presented supra, and are incorporated herein.  As discussed above, the viscosity limitations are considered to be met by the nanofibrillated hydrogels of Laukkanen, absent evidence to the contrary.  Saga is cited in the interest of compact prosecution and customer service in the event that applicants show that the hydrogels of Laukkanen are incapable of exhibiting the claimed viscosity.  
Saga discloses cellulose hydrogels for medical use (such as implants), which may be used as carriers for active agents (title; abstract).  Saga teaches amounts of cellulose (col. 4, lines 19-36) overlapping the amounts taught by Laukkanen ([0147]).  Saga teaches the viscosity is preferably up to 200,000 cP (mPa[Symbol font/0xD7]s) in view of the handling of the solution and the mechanical strength of the gel (col. 4, lines 28-36).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a cellulose having a viscosity within the claimed range.  One would have been motivated to do so with the expectations of utilizing a gel having appropriate solution handling and mechanical strength (per Saga).  Further, Saga teaches one how to adjust the viscosity (col. 4, lines 33-36).  

Claims 11-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over LAUKKANEN (US 2014/0322327; Pub. Oct. 30, 2014) in view of THIELEMANS (US 2013/0018112; Pub. Jan. 17, 2013), YLIKOMI (US 2011/0151005; Pub. Jun. 23, 2011; on IDS), PRESTRELSKI (Prestrelski, S. J., et al. Arch. Biochem. Biophys. (1993), 303(2); 465-473), ISOGAI (US 2010/0233481; Pub. Sep. 16, 2010), and optionally LAUKKANEN '354 (WO 2014/128354; Pub. Aug. 28, 2014).  
The teachings of Laukkanen, Thielemans, Ylikomi, Prestrelski, and Isogai are presented supra, and are incorporated herein.  As discussed above, the viscosity limitations are considered to be met by the nanofibrillated hydrogels of Laukkanen, absent evidence to the contrary.  Laukkanen '354 is cited in the interest of compact prosecution and customer service in the event that applicants show that the hydrogels of Laukkanen are incapable of exhibiting the claimed viscosity and yield stress values.  
Laukkanen '354 discloses nanofibrillar cellulose hydrogels for medical use, such as drug delivery (title; abstract; p. 29, lines 14-15; p. 30, lines 34-35; bridging pgs. 30-31).  Laukkanen '354 teaches the zero-shear viscosity are typically between 100 and 100,000 Pa[Symbol font/0xD7]s, preferably between 5,000 and 50,000 Pa[Symbol font/0xD7]s in water at 0.5 wt% concentration (p. 16, lines 32-34; p. 27, lines 27-28), and the yield stress is typically between 0.1 and 50 Pa, preferably between 2 and 15 Pa (p. 16, lines 35-36; p. 27, lines 27-28).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the hydrogels (and the corresponding dried aerogels) of Laukkanen with viscosity and yield stress values within the claimed range.  One would have been motivated to do so since these exact values were known for similar hydrogel compositions before the date of the claimed invention.  Further, it is well within the skill of the ordinary artisan to adjust these parameters as taught by Laukkanen '354 based on the intended use of the compositions.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the previously cited references do not teach all the limitations of the claims (response, pgs. 7-9).  
Thielemans is cited as necessitated by applicants' amendment to address the new limitations.  
Applicants argue that Laukkanen only teaches PEG as part of a polyether block amide (response, p. 9).  
This argument is incorrect.  Laukkanen clearly teaches PEG itself as one of the suitable support materials ([0170]).  Further, Prestrelski teaches the combination of PEG and trehalose in any case.  
Applicants argue that there is no reason to combine Prestrelski with Laukkanen (response, pgs. 9-12).  
The examiner cannot agree.  The combination of references clearly establishes motivation for an artisan to use cell free adipose (soft) tissue extracts (such as those of Ylikomi) as a bioactive additive in the matrices of Laukkanen.  The extracts are mixtures of proteins, growth factors and other bioactive substances (i.e., a mixture of bioactive substances).  Thus, preserving protein conformation and activity in a dried hydrogel is clearly relevant when the hydrogel comprises proteins.  Further, Isogai teaches an additional motivation for one to use PEG and trehalose: that these substances can be mixed into the nanofiber mixture before drying, to improve the ease of re-dispersing the nanofibers ([0093]).  Isogai teaches both PEG and trehalose as suitable re-dispersing compounds for dried hydrogel matrices ([0095]).  
Applicants argue soft tissue extract is sensitive and inactivated unless it is stabilized by the claimed freeze-drying method (response, p. 13).  
This argument undercuts applicants' previous argument that an artisan would not be concerned with protein stability.  The prior art establishes a high expectation of success that the known combination of PEG and trehalose would act in its known fashion to optimize recovery of protein activity upon rehydration by using both a cryoprotectant (polyethylene glycol; PEG) and a compound that protects the dried protein (trehalose) (per Prestrelski), and improve the re-dispersability of the hydrogel material (per Isogai).  
Applicants argue unexpected results (response, p. 13).  
No unexpected results have been presented.  It is not unexpected that known cryoprotectants would act to preserve protein activity during a freeze-drying process.  This is, in fact, the exact reason one uses a cryoprotectant.  Both PEG and trehalose, in combination, are known in the art for this purpose.  This is not an unexpected result.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent Application No. 16/468,979
Claims 11-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-15 and 17 of copending Application No. 16/468,979 in view of LAUKKANEN, YLIKOMI, PRESTRELSKI and ISOGAI.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '979 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '979 claims recite the amounts of the components in a ratio format in claim 9.  However, Laukkanen, Ylikomi, Prestrelski, and Isogai teach amounts of the recited components that overlap with the recited ratio.  Therefore, this element, and thus the entire scope of the instant claims, is rendered obvious since the recited ratio claims the same (overlapping) amounts in a different format (a ratio instead of the percentages recited in instant claims 12-13).  

U.S. Patent Application No. 17/245,445
Claims 11-22 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 13, 16, 17, 21, and 22 of copending Application No. 17/245,446 in view of LAUKKANEN and YLIKOMI.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '445 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '445 claims recite an amino acid component.  This feature is considered to be met by the cell-free extracts of Ylikomi, which include proteins and cellular metabolites, absent evidence to the contrary.  Thus, the entire scope of the instant claims is an obvious variation of the '445 claims.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that '979 claim 9 of uses different words than the instant claims (response, pgs. 15-16).  
Applicants fail to appreciate that the "one or more therapeutic agent(s)" recited in the '979 claims is met by the soft tissue extract of the instant claims.  It is unclear how applicants believe the instantly claimed soft tissue extract (which contains more than one type of bioactive substance) is excluded by the '979 claims.  
Applicants argue that the protein containing components of Ylikomi do not meet the amino acid component of the '445 claims (response, pgs. 16-17).  It is not necessary that the prior art (or copending claims) teach the same use of the recited components.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  

Summary/Conclusion
Claims 11-22 are rejected; no claims are currently allowable.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658